Citation Nr: 1532937	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  04-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 4, 2009, and in excess of 20 percent thereafter for plantar fasciitis of the left foot.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound of the right leg.  

3.  Entitlement to an initial compensable rating prior to March 4, 2009, and in excess of 10 percent thereafter for left shoulder bicipital tendinitis.

4.  Entitlement to an initial compensable rating for maxillary sinusitis with septal deviation, status post septorhinoplasty.

5.  Entitlement to higher initial ratings for degenerative disc disease of the thoracic spine.

6.  Entitlement to an effective date earlier than September 1, 2001, for the grant of service connection for degenerative disc disease of the thoracic spine.

7.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

8.  Entitlement to an effective date earlier than May 15, 2014, for the grant of service connection for radiculopathy of the right lower extremity.

9.  Entitlement to an initial rating in excess of 10 percent for residual painful scar status post shrapnel wound, right lower extremity.

10.  Entitlement to an effective date earlier than May 15, 2014, for the grant of service connection for residual painful scar status post shrapnel wound, right lower extremity.

11.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2007, the Board issued a decision denying the claims for initial higher ratings for left foot plantar fasciitis, residuals of a shell fragment wound of the right leg, left shoulder bicipital tendinitis, and maxillary sinusitis with septal deviation.  The Veteran appealed this decision to the United States Court for Veterans Claims (Court).  In May 2008, the Court granted a Joint Motion for Remand.  In September 2008, the Board remanded the Veteran's claims for additional development.

As explained in further detail below, a review of the record raises a question as to whether the Veteran is unemployable due to his service-connected disabilities  As such, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to the Veteran's service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issues of entitlement to an initial higher ratings for left foot plantar fasciitis, residuals of a shell fragment wound to the right leg, and left shoulder bicipital tendinitis are addressed in the decision below.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left foot plantar fasciitis, manifested by pain, weakness, occasional swelling, inflammation, instability, and lack of endurance, has resulted in moderately severe impairment of the left foot, without more severe manifestations that more nearly approximate a severe foot injury.

2.  For the entire appeal period, the Veteran's residuals of a shell fragment wound to the right leg involved no more than moderate muscle injury characterized by pain and weakness.

3.  For the entire appeal period, his left (minor) shoulder disability has been manifested by painful limited motion without ankylosis, motion limited to midway between the side and shoulder level, flail shoulder, nonunion, fibrous union, dislocation, malunion, or nonunion.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2009, the criteria for an initial 20 percent rating for left foot plantar fasciitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2014). 

2.  For the entire appeal period, the criteria for an initial rating in excess of 20 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2014). 

3.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for residuals of a shell fragment wound of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.40. 4.45, 4.56, 4.73, DC 5314 (2014).

4.  Prior to March 4, 2009, the criteria for an initial 10 percent rating for bicipital tendinitis of the left shoulder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5201, 5219 (2014). 

5.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for bicipital tendinitis of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5201, 5219 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, a letter dated in April 2001, sent prior to the September 2001 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for left foot plantar fasciitis, residuals of a shell fragment wound of the right leg, left shoulder bicipital tendinitis, and maxillary sinusitis with septal deviation, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a December 2008 letter advised the Veteran of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  While the December 2008 letter was provided to the Veteran subsequent to the September 2001 rating decision, the AOJ readjudicated the Veteran's claims in the September 2014 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  See Mayfield, supra; Prickett, supra.

In the September 2008 remand, the Board instructed the AOJ to obtain new examinations to address the severity of the Veteran's disabilities on appeal.  The Veteran was afforded VA examinations in September 2013 and May 2014, which addressed the nature and severity of all manifestations of his service-connected disabilities on appeal.  Therefore, the Board finds that the AOJ has substantially complied with the September 2008 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an increased rating for plantar fasciitis

Musculoskeletal disabilities of the foot are rated under DCs 5276 through 5284, but do not include a diagnostic code specifically for plantar fasciitis.  38 C.F.R. § 4.71a.  When an unlisted condition is encountered, it will be permissible to rate under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided.  38 C.F.R. § 4.20.

The Veteran's left foot plantar fasciitis is currently rated as 10 percent disabling prior to March 4, 2009, and 20 percent disabling thereafter under DC 5276 for pes planus.  Under DC 5276, a 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent disability rating is warranted for severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is warranted for pronounced unilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Alternatively, plantar fasciitis may be rated under DC 5284 for other foot injuries.  Under Code 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.

The Veteran had an examination in April 2001.  His symptoms of the left foot included pain, weakness, swelling, inflammation, instability, and lack of endurance.  The examiner concluded that the Veteran had a diagnosis of plantar fasciitis.

The Veteran underwent a VA examination in June 2005.  He described his pain as "an intermittent achy discomfort" that started on the sole of his foot and radiated to his heel.  He stated that he took Motrin, which helped relieve the pain but nothing completely relieved it.  He also wore orthotics in his shoes, which provided some relief.  Any running or prolonged walking or standing caused flare-ups of pain.  Such flare-ups occurred at least once a week, lasting between an hour and an entire day.  He noted that he worked even though he experienced pain and was required to sit more often when experiencing severe pain.  Physical examination of his left foot revealed no swelling, but he did have a moderate amount of tenderness under the sole and heel and he appeared to be guarding the foot.  The examiner also noted a moderate amount of tenderness over the great toe and a hallux valgus angulation deformity, but no hammertoes, high arches, clawfoot or other deformities, and no abnormal weightbearing or malalignment of the Achilles was noted.  Diagnostic testing revealed mild overlapping of the fourth and fifth toes, accessory sesamoid bones at the heads of the second and fifth metatarsals, moderate size talar tuberosities, small calcaneus tuberosities, and mild deviation of the first to fourth metatarsals, but no calcaneal spurs.  The Veteran was diagnosed with moderate hallux valgus deformity, small calcaneus tuberosities, and moderate size talar tuberosities. 

As noted above, the Board remanded the Veteran's claims pursuant to the Court's May 2008 Joint Motion for Remand.  The Court found that the June 2005 VA examination was inadequate because the examiner did not have the claims file for review, repeat x-rays were not obtained to check for progression of the previously noted bone spur, and the examiner did not review the x-rays that were obtained in April 2001.

The Veteran underwent a VA examination in March 2009.  The Veteran's symptoms were pain (while standing, while walking, and at rest), stiffness (while standing, while walking, and at rest), fatigability (while standing and while walking), weakness (while standing and while walking), and lack of endurance (while standing and while walking) of the heel.  There was no swelling, heat, or redness.  There was objective evidence of tenderness and weakness.  The Veteran also had callosities, indicative of abnormal weight bearing.  The examiner noted that the Veteran had mild tenderness to palpation over the plantar aspect of the left heel.  X-rays taken in January 2009 were normal.  There was no significant osseous, articular, or soft tissue abnormality.  The examiner indicated that there were no significant occupational effects.  However, there were moderate effects on chores, shopping, recreation, traveling, and driving.  The Veteran's symptoms prevented him from engaging in exercise and sports.  The examiner noted that the Veteran was employed as a pharmaceutical representative and lost no time from work during the last 12-month period.  

The Veteran underwent a VA examination in September 2013.  The examiner noted that the Veteran had diagnoses of hallux valgus and calcaneal spur.  His hallux valgus was described as mild or moderate.  He did not have hallux rigidus, pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  There was no evidence of bilateral weak foot.  He did not use any assistive devices as a normal mode of locomotion.  Diagnostic imaging revealed degenerative arthritis and plantar calcaneal spurring of the left foot.  The impact of the foot condition on the Veteran's ability to work was that he was not able to ambulate distances greater than 50 yards.

The Veteran underwent a VA examination in May 2014.  The examiner noted that she reviewed the claims file.  She noted that the Veteran had a diagnosis of plantar fasciitis of the left foot and hallux valgus of both feet.  He also had plantar calcaneal spur of the left foot and mild degenerative arthritis of the left MTP.  The Veteran described his pain as 9/10 during flare-ups and 5/10 daily.  He reported that during flare-ups, his ability to work is limited because he is unable to walk distances greater than 50 yards.  The Veteran's symptoms due to a hallux valgus condition were mild or moderate in both feet.  The examiner noted that the Veteran's left foot condition was moderate in severity.  The foot condition chronically compromised weight bearing and required arch supports, custom orthotic inserts, or shoe modifications.  The contributing factors of disability included pain on movement, pain on weight-bearing, and interference with standing.  There was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the left foot is used repeatedly over a period of time.  The Veteran reported that he experienced pain in the left foot caused by plantar fasciitis flare-ups.  He also reported that he could not bear weight on the left foot and was required to use a brace to immobilize the foot.  During flare-ups, the Veteran reported that he was required to rest, and he had difficulty walking and had to walk on the ball of his left foot.  He also took Motrin and reported that the pain would get better after three days.  He reported that he occasionally used a brace for his left foot.  The examiner stated that the functional impact was that the plantar, calcaneal spurs cause the plantar fasciitis to flare-up, and the flare-ups cause pain, decreased mobility, and decreased weight bearing.

The Board finds that the above evidence reflects that the Veteran's symptoms prior to March 4, 2009, more nearly approximate the criteria for a 20 percent rating under DC 5284.  As noted above, the Veteran's left foot plantar fasciitis was rated under DC 5276.  However, as the rating schedule does not include a specific rating for plantar fasciitis, and DC 5284 provides the most favorable criteria, the Board will address the Veteran's disability under DC 5284. 

The Veteran's left foot disability prior to March 4, 2009, was primarily manifested by pain, weakness, occasional swelling, inflammation, instability, and lack of endurance.  The Veteran also had a moderate hallux valgus deformity, small calcaneus tuberosities, and moderate size talar tuberosities.  The Board finds that such manifestations reflect a moderately severe disability pursuant to DC 5284.  

However, the Veteran did not demonstrate the characteristics supportive of a rating higher than 20 percent at any time pertinent to the appeal period.  The Board finds that the Veteran's left foot disability, primarily manifested by pain, weakness, occasional swelling, inflammation, instability, and lack of endurance, does not more nearly approximate a severe foot injury, warranting a 30 percent disability rating under DC 5284.  In this regard, the May 2014 examiner specifically found that the Veteran's left foot disability was moderate in severity.  Furthermore, the Veteran has not asserted that he experiences any of the above-noted symptoms warranting a 30 percent rating under DC 5276 for pes planus.  There is no evidence of marked pronation.  The June 2005 examiner noted that the Veteran had moderate amount of tenderness under the sole and heel, and the March 2009 examiner noted mild tenderness to palpation over the plantar aspect of the left heel.  However, the medical evidence of record does not reflect any finding of extreme tenderness of the plantar surface of the foot.  There is no evidence of marked inward displacement and severe spasm of the tendo Achillis on manipulation.  Furthermore, there is no evidence that the Veteran's symptoms were not improved by orthopedic shoes or appliances.  Rather, the June 2005 examiner found that the Veteran wore orthotics in his shoes, which provided some relief.

The Board has considered other potentially applicable diagnostic codes, but does not find any that assist the Veteran in this case.  The evidence does not demonstrate flatfoot, weak foot, claw foot, metatarsalgia (Morton's disease), hallux rigidus, hammertoes, malunion or nonunion of the tarsal or metatarsal bones.  Thus, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, and 5283 are not for application.  The Board notes that the Veteran has a diagnosis of hallux valgus; however, a rating in excess of 10 percent is not available under DC 5280, and the Veteran's current symptoms attributable to hallux valgus are addressed in his rating under DC 5284. In this case, the Board finds that the Veteran's left foot disability is appropriately evaluated under Diagnostic Code 5284 for other foot injuries.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board also finds that a higher rating is not available by assigning a separate rating under Diagnostic Code 5003 for arthritis because that would result in pyramiding.  In this regard, the Board notes that any pain and limitation of motion resulting from the arthritis has been considered in the evaluations assigned under Diagnostic Code 5284.  See 38 C.F.R. § 4.14.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence reflects that the Veteran has frequent daily pain, and decreased mobility and weight bearing during flare-ups.  However, even considering such functional loss, the Board finds that there is no basis to award a disability rating higher than 20 percent under either DC 5276 or 5284.  See DeLuca, 8 Vet. App. at 204-07.  

In conclusion, the Board finds that the evidence supports an initial 20 percent rating, but no higher, for left foot plantar fasciitis, prior to March 4, 2009.  In denying a rating in excess of 20 percent, the Board finds that the preponderance of the evidence is against the claim and, as such, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Entitlement to an increased rating for residuals of a shell fragment wound to the right leg

The Veteran's right leg disability is currently rated as 10 percent disabling from September 1, 2001, under DC 5314.  The Veteran disagreed with the assigned rating and asserts that his disability is more than moderately disabling (i.e., more than 10 percent disabling).

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56, and include type of injury, history and complaints, and objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through- and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Under the Rating Schedule, muscle disabilities are evaluated as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.

Moderate injury results from a through and through or deep penetrating wound without the explosive effect of high velocity missile and no residuals of debridement or prolonged infection.  Objective findings include relatively small or linear entrance and exit scars with some loss of deep fascia or muscle substance or impaired muscle tonus.  A moderate injury will also be classified as such when there is a loss of power or lowered threshold of fatigue when compared to the noninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle injury involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular scarring.  There must be evidence of a hospitalization for a prolonged period in service for treatment of a wound of severe grade.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  Evidence of unemployability, because of inability to keep up with work requirements, if present, must be considered.  The objective findings are entrance and, if present, exit scars that are relatively large and so situated as to indicate a track of a missile through important muscle groups.  There are indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4) (2014).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Regarding limitation of motion of the knee, under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has also held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The first matter that the Board must address is whether the Veteran's residuals of a shell fragment wound of the right leg. are "moderate," "moderately severe," or "severe."  If the disability is moderately severe, a higher, 30 percent rating is warranted; otherwise, the criteria for a rating in excess of 10 percent are not met for the residuals of a shell fragment wound of the right leg. 

In this case, the area affected by the Veteran's muscle injury is Muscle Group XIV.  The function of Muscle Group XIV is the following: extension of knee (2, 3, 4, and 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with MG XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). The muscles involved are the anterior thigh group: (1) sartorius; (2) rectus femoris; (3) vastus extremus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  A moderate injury to this muscle group warrants a 10 percent rating.  A moderately severe injury warrants a 30 percent rating.  And, a severe injury warrants a 40 percent disability rating.  38 C.F.R. § 4.73, Code 5314.

The Veteran had a VA examination in April 2001.  The examiner noted that the Veteran had occasional pain and stiffness around his right knee and that discomfort occurred primarily in the muscle area just superior and medial to the knee.  The discomfort was worse in cold weather and it occurred intermittently.  The examiner noted that the Veteran's ADLs were not greatly affected.  Upon observation, the examiner noted that the right knee joint was within normal limits.  There was no evidence of increased warmth, redness, swelling, effusion, drainage, or abnormal movement.  Most of his discomfort was in the region of the vastus medialis obliqus.  He had no tenderness over the plica, negative patella apprehension, no discomfort on palpation of the pes anserine bursa or joint lines, and no tenderness on palpation of the patella tendon.  McMurray's, anterior/posterior drawer, and varus/valgus testing were all negative.  Right knee flexion was from 0 to 140 degrees and extension was 0 degrees.  Right knee x-rays showed good preservation of the joint space.  There were four radiopaque foreign bodies that were superior to the patella.  The examiner concluded that the shrapnel wound of the right leg was healed with residuals or remnant shrapnel material and pain.

During a March 2009 VA examination, the examiner noted that the Veteran still had shrapnel fragmentation located in his right thigh with painful discomfort.  The Veteran had pain, decreased coordination, increased fatigability, and weakness.  He had moderate flare-ups of muscle injury residuals every one to two months, with a duration of three to seven days.  Prolonged standing and walking precipitated flare-ups.  The Veteran's muscle strength of the group 15 muscles was 4/5.  There was intermuscular scarring of the distal and medial aspect of the right thigh.  The muscle was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  An x-ray report dated in January 2009 revealed no bony abnormality.  There were small shrapnel fragments measuring less than 3 mm in diameter.  The Veteran's right thigh disability had no significant general occupational effects.  There were moderate effects on chores, shopping, and traveling, and severe effects on exercise, sports, and recreation.  However, there were no effects on feeding, bathing, dressing, toileting, and grooming.

The Veteran was afforded a VA examination in September 2013.  The examiner noted that the Veteran had a diagnosis of status post right knee residuals from shell fragment.  The Veteran reported that during flare-ups, he was unable to bend his knee and support his own body mass with weight bearing.  Range of motion testing revealed 135 degrees of right knee flexion, with objective evidence of painful motion beginning at 125 degrees.  Right knee extension ended at 0 degrees with no objective evidence of painful motion.  After repetitive use testing, right knee flexion ended at 125 degrees and extension ended at 0 degrees.  As to functional loss, the Veteran had weakened movement and pain on movement.  He did not have tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing revealed 4/5 strength during right knee flexion and extension.  Joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have any history of shin splints.  The examiner noted that the Veteran had frequent episodes of joint locking, pain, and effusion.  The Veteran had a scar, but it was not painful and/or unstable, and the total area was not greater than 39 square centimeters.  He did not use any assistive devices as a normal mode of locomotion.  The examiner noted that the impact of the Veteran's knee/lower leg condition on his ability to work was that he was unable to bear the weight of his body mass, he was limited to standing for more than 20 minutes due to pain and fatigue, and he was unable to ambulate more than 25 yards due to pain and fatigue.  The examiner then concluded that the Veteran's condition was asymptomatic.

The Veteran was afforded a VA knee and lower leg examination in May 2014.  The examiner noted that the Veteran had a diagnosis of right vastus medialis strain.  The Veteran reported that he feels soreness to the right lower extremity, especially when it is raining.  During flare-ups, the Veteran reported that he was unable to bend his knee and support his own body mass with weight bearing.  Range of motion testing revealed 105 degrees of flexion, with objective evidence of painful motion beginning at 110 degrees.  Right knee extension ended at 0 degrees, with no objective evidence of painful motion.  After repetitive-use testing, right knee flexion ended at 110 degrees, and extension ended at 0 degrees.  As to functional loss, the Veteran had less movement than normal.  The Veteran had tenderness or pain or palpation for joint line or soft tissues of the right knee.  Muscle strength testing revealed normal strength of the right knee.  Joint stability testing revealed 0-5 millimeters of anterior instability and normal posterior and medial-lateral stability.  There was no evidence or history of recurrent patellar subluxation/dislocation or shin splints.  The Veteran reported occasional use of a knee brace.  Imaging studies of the right knee revealed no evidence of degenerative or traumatic arthritis.  The examiner stated that the functional impact of the Veteran's right knee condition was mild pain in the injured muscle to the right thigh.  The examiner also noted that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the knee joint.

The Veteran was afforded a VA scars examination in May 2014.  The examiner noted that the Veteran had a healed scar on his right leg.  The Veteran reported that the scar was painful (3/10), and the pain was described as throbbing.  The scar was not unstable or due to burns.  The scar was located on the right lower thigh.  It was superficial non-linear and measured .5 x .5 cm.  The approximate total area was 2.5 centimeters squared.  The scar did not result in limitation of function.  The Veteran stated that the muscle was sore at times, but the scar did not impact his ability to work.  The examiner concluded that the Veteran's scar had resolved.

Considering the above-cited evidence in light of the applicable rating criteria and cited legal authority, the Board finds that, since the effective date of the award of service connection; no more than a 10 percent rating for the right leg disability has been warranted.

With respect to the type of injury, the Board notes that the service medical records are negative for treatment pertaining to the shrapnel wound injury to the right leg.  However, the Veteran reported that he was injured during service when a fellow soldier threw a grenade and a piece of shrapnel entered and exited the right thigh.  Other small pieces of shrapnel were too small to be removed.  The Veteran's muscle injury was a through and through wound without the explosive effect of high velocity missile and there were no residuals of debridement or prolonged infection.  

Competent evidence shows that the Veteran's service-connected right leg disability is consistent with no more than overall moderate muscle injury.  The April 2001 examiner found that Veteran had only occasional pain and stiffness around his right knee.  The examiner further noted that the Veteran's ADLs were not greatly affected.  Upon observation, the examiner noted that the right knee joint was within normal limits.  The March 2009 examiner found that the Veteran's muscle strength of the group 15 muscles was 4/5. The muscle was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living, and the Veteran's right thigh disability had no significant general occupational effects.  At his September 2013 and May 2014 examinations, the Veteran reported that during flare-ups, he was unable to bend his knee and support his own body mass with weight bearing.  He also reported that he had frequent episodes of joint locking, pain, and effusion.  However, the September 2013 examiner found that muscle strength was 4/5 and stability tests were normal.  The examiner stated that the Veteran's condition impacted his ability to work.  However, he stated that the Veteran did not require assistive devices and concluded that the Veteran's condition was asymptomatic.  The May 2014 examiner found that the Veteran had slight instability, but normal strength, of the right knee.  The Board notes that the May 2014 examiner found tenderness or pain or palpation for joint line or soft tissues of the right knee.  However, there were no indications on palpation of moderate loss of deep fascia, moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with the sound side.  

The Board also finds that no other diagnostic code provides a basis for a higher or separate rating.  A separate rating is not warranted for any limitation of motion of the right knee.  As noted above, limitation of motion of the knee is contemplated under the Veteran's current disability rating pursuant to DC 5314.  Furthermore, at worst, the Veteran's range of motion of the right knee was 105 degrees of flexion with 0 degrees of extension at the May 2014 VA examination.  Such findings warrant a 0 percent disability rating under DCs 5260 and 5261.  The Board also notes that the Veteran already has been granted a separate rating for a painful scar status post shrapnel wound of the right lower extremity.  See September 2014 rating decision. 

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, as regards functional loss due to pain, weakness, and other factors, the Board finds that no higher rating is assignable for the right thigh muscle injury.  Although in March 2009, the VA examiner stated that the Veteran's function was additionally limited by pain, decreased coordination, increased fatigability, and weakness, the examiner also found that the Veteran's muscle strength of the right thigh was 4/5 and was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Similarly, at the September 2013 examination, the Veteran reported that during flare-ups, he was unable to bend his knee and support his own body mass with weight bearing.  However, muscle strength testing revealed 4/5 strength during right knee extension and flexion, and after repetitive use testing, he still had flexion to 125 degrees.  Furthermore, he did not have tenderness or pain to palpation for joint line or soft tissues.  Although the May 2014 examiner stated that the functional impact of the Veteran's right knee condition was mild pain in the injured muscle to the right thigh, the examiner also noted that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the knee joint.  On this record, there is no basis for the Board to find that even during flare-ups or with repeated activity, the Veteran's symptoms are so disabling as to warrant assignment of the 30 percent rating under DC 5314.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his residuals of residuals of shrapnel wound injury to Muscle Group XIV.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to associate separate disabilities or symptoms with his muscle injury of the right thigh as special medical expertise is required because in determining whether these disabilities and/or symptoms are associated with the Veteran's injury involves a medical subject concerning an internal physical process that extends beyond an immediately observable cause-and-effect relationship.  As such, this matter may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Further, in this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In reaching such determinations, the Board has considered, in light of DeLuca, supra, and Mitchell, supra, whether the Veteran meets the criteria for a rating in excess of 10 percent based on limitation of motion due to additional symptoms including pain, weakened movement, excess fatigability, lack of endurance, or incoordination; however, the evidence fails to show that such symptoms result in functional loss of the right leg reaching a level that would warrant a rating in excess of 10 percent.  Therefore, the Board finds that he is not entitled to a higher rating, even in consideration of pain, weakened movement, excess fatigability, lack of endurance, or incoordination.  See DeLuca, supra; Mitchell, supra.

Increased rating for bicipital tendinitis of the left shoulder

The Veteran's left shoulder bicipital tendinitis is rated as bursitis with limitation of arm motion under the provisions of Diagnostic Codes 5201-5019.  See 38 C.F.R. § 4.27 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id. 

Diagnostic Code 5019 indicates that bursitis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019 (2014).  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

A distinction is made between major/dominant and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2014).  The evidence of record shows that the Veteran is right hand dominant and his right arm is designated as his major arm for the purposes of this decision.  Therefore the ratings for the minor arm, as opposed to the major arm, are considered.  See 38 C.F.R. § 4.69 (2014). 

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of the minor arm motion at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  When there is limitation of motion midway between the side and shoulder level, a 20 percent rating is warranted for minor arm limitation of motion.  A 30 percent rating is warranted for limitation of motion percent rating of the minor arm to 25 degrees from the side.

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2014).  Forward flexion is the range of motion from the side of the body out in front and abduction is the range of motion from the side of the body out to the side. 38 C.F.R. § 4.71, Plate I.  Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  Id. 

The Veteran had a VA examination in April 2001.  The Veteran reported that lifting weights, especially over 20 pounds, seemed to exacerbate the pain.  His symptoms included pain, weakness, stiffness, and instability.  At its most intense, the Veteran stated that the pain was a 7-8 out of 10.  The Veteran reported that flare-ups occurred daily primarily to participating in training exercises and that discomfort lasted all day.  Observation of the left shoulder showed no evidence of deformity and no evidence of increased heat, warmth, swelling, effusion, drainage, or abnormal movement.  There was no tenderness over the AC joint, but some tenderness over the long head of the biceps tendon.  There was no wasting of the deltoid muscle.  Range of motion testing revealed 0 to 180 degrees of flexion and abduction, 0 to 90 degrees of external rotation, and 0 to 85 degrees of internal rotation of the left shoulder.  The examiner noted that "[t]here was no Deluca issue for either the right or left shoulder."  Shoulder x-rays showed no deformity or abnormality in the AC joint.  There was no evidence of subluxation or dislocation of the left shoulder.  The examiner concluded that the Veteran had a diagnosis of bicipital tendonitis.

The Veteran underwent VA examination in March 2009.  The examiner noted that the Veteran had pain, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness of the left shoulder.  The Veteran did not have symptoms of deformity, giving way, instability, dislocation or subluxation, locking episodes, or effusions.  The Veteran had severe flare-ups every two to three weeks, with a duration of one to two days.  The Veteran reported that lifting, pushing, and pulling caused flare-ups.  Range of motion testing of the left shoulder revealed 140 degrees of flexion and abduction and 90 degrees of internal and external rotation.  There was objective evidence of pain with active motion and following repetitive motion.  However, there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays dated in January 2009 revealed mild degenerative joint disease of the AC joint.  There was no significant osseous, articular, or soft tissue abnormality.  The examiner noted that the Veteran had chronic left shoulder pain but there were no significant effects on his usual occupation.  As to the Veteran's ability to engage in usual daily activities, there were moderate effects on chores, shopping, exercise, traveling, and driving.  There were severe effects on sports and recreation, and no effects on feeding, bathing, dressing, toileting, and grooming.
	 
The Veteran was afforded a VA examination in September 2013.  The examiner noted that the Veteran had osteoarthritis of the left AC joint.  The Veteran reported that during flare-ups he was unable to lift his shoulder above the chest, and was unable to perform routine grooming tasks of combing his hair and brushing his teeth.  Range of motion testing revealed 140 degrees of left shoulder flexion, with objective evidence of painful motion beginning at 135 degrees.  Left shoulder abduction ended at 155 degrees, with objective evidence of painful motion beginning at 145 degrees.  The Veteran was unable to perform repetitive use testing on the left shoulder because of pain.  The Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, and pain on movement.  Muscle strength testing revealed 4/5 strength in shoulder abduction and 4/5 strength in shoulder forward flexion.  There was no ankylosis of the left shoulder joint.  Hawkins' Impingement Test, the empty-can test, external rotation/infraspinatus strength test, and the left-off subscapularis test were positive for the left shoulder.  There was a history of mechanical symptoms of the left shoulder, but no history of recurrent dislocation.  The crank apprehension and relocation test was positive for the left shoulder.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the left AC joint, and the cross-body adduction test was positive for the left shoulder.  The functional impact of the Veteran's left shoulder condition as that he was unable to lift objects above his head, he was limited to lifting objects that were less than five pounds, and he could only lift objects to chest-level.  Left shoulder external rotation ended at 80 degrees, with objective evidence of painful motion beginning at 60 degrees.  Left shoulder internal rotation ended at 75 degrees, with objective evidence of painful motion beginning at 60 degrees.  There were contributing factors of pain, weakness, fatigability and/or incoordination.  There was an additional 10 degrees of flexion and rotation range of motion lost during pain on use or flare-ups.  The examiner indicated that the Veteran's diagnosis was left shoulder bicipital tendinitis, but the diagnosis has changed and progressed to osteoarthritis.

September 2013 x-rays revealed that joint spaces were within normal limits and the alignment was anatomic.  There was no acute fracture or dislocation.  There was minimal marginal osteophyte formation in the acromioclavicular joint.  There was a 2 millimeter well-corticated osseous density along the inferior glenohumeral joint.  The conclusion was minimal osteoarthritis in the acromioclavicular joint.

The Veteran was afforded a VA examination in May 2014.  An imaging report indicates that there was no fracture-dislocation or evidence of left shoulder separation.  There was mild AC joint space narrowing and osseous hypertrophy.  The soft tissue appeared normal.  The conclusion was mild AC joint arthrosis.  The examiner stated that the onset of the Veteran's symptoms was in 1993 when he was injured during a live fire exercise.  The Veteran stated that his left shoulder had a dull ache at all times.  He reported that during flare-ups he was unable to lift his arm above his chest, and is unable to perform routine grooming tasks of combing his hair and brushing his teeth.  Left shoulder flexion ended at 170 degrees, with objective evidence of painful motion beginning at 165 degrees.  Left shoulder abduction ended at 145 degrees, with objective evidence of painful motion beginning at 145 degrees.  Following repetitive-use testing, left shoulder flexion ended at 175 degrees and abduction ended at 135 degrees.  The Veteran had functional loss, including less movement than normal and excess fatigability following repetitive-use testing.  The Veteran had localized tenderness or pain on palpation of joints/soft tissue/biceps tendon, as well as guarding, of the left shoulder.  Muscle strength testing revealed normal strength.  The Veteran did not have ankylosis of the shoulder joint.  Hawkins Impingement Test, the empty-can, the external rotation/infraspinatus strength test, and the left-off subscapularis test were positive for the left shoulder.  There was a history of mechanical symptoms, but no history of recurrent dislocation.  The crank apprehension and relocation test was positive.  The Veteran was negative for an AC joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joint.  The cross-body adduction test was positive.  The Veteran did not have any scars related to his left shoulder condition.  As to the functional impact of the Veteran's left shoulder condition, the examiner noted that the Veteran had pain and loss of range of motion and he was unable to pick up more than 10 pounds.

Left shoulder external rotation ended at 50 degrees and objective evidence of painful motion began at 50 degrees.  Left shoulder internal rotation ended at 20 degrees and objective evidence of painful motion began at 30 degrees.   Left shoulder post-test external rotation ended at 40 degrees, and left shoulder post-test internal rotation ended at 35 degrees.  There were contributing factors of pain, weakness, fatigability, and/or incoordination and there was additional limitation of functional ability of the shoulder joint during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups was approximately 10 degrees lost during abduction and 10 degrees lost during external rotation.

The Board finds that for the appeal period prior to March 4, 2009, the Veteran is entitled to a compensable rating for his left shoulder disability.  The Board notes that at the April 2001 VA examination, the Veteran's internal rotation of the left shoulder was limited by 5 degrees to 85 degrees.  The Veteran also complained of pain, weakness, stiffness, and instability.  The Board finds that as the Veteran had slight limitation of internal rotation of the left shoulder as early as the April 2001 examination, a 10 percent rating is warranted on the basis of limitation of motion in the left shoulder for the entire appeal period, i.e., from September 1, 2001.  See 38 C.F.R. §§ 4.59, 4.71a, DCs 5003, 5201-5019; Burton, supra. 

As for whether a rating in excess of 10 percent may be assigned, an increased (20 percent) rating under DC 5201 would require limitation of motion of the left arm to at least the shoulder level.  During the appeal period, the most limitation of motion in flexion and abduction was reflected at the September 2013 VA examination.  At that time, left shoulder flexion was to 140 degrees, with objective evidence of painful motion beginning at 135 degrees.  The examiner noted that there was an additional 10 degrees of flexion lost during pain on use or flare-ups.  However, even considering such, the Veteran's flexion would be to 130, which is well beyond that required for a 20 percent rating under DC 5201.  The most severe limitation of motion of abduction and external and internal rotation was shown at the May 2014 VA examination.  At that time, following repetitive-use testing, left shoulder abduction ended at 145 degrees and external rotation ended at 40 degrees.  Internal rotation ended at 20 degrees before repetitive-use testing, and 35 degrees after testing.  The examiner noted that there was an additional 10 degrees of abduction lost during pain on use or flare-ups.  However, even considering such, the Veteran's abduction would be to 135, which is well beyond that required for a 20 percent rating under DC 5201.  

As for other potentially applicable diagnostic codes under which a rating in excess of 10 percent could be assigned for disabilities of the arm or shoulder, such a rating would require ankylosis (DC 5200) flail shoulder (DC 5202), nonunion (DCs 5202, 5203), fibrous union (DC 5202), or dislocation, nonunion, or malunion (DCs 5202, 5203).  Such manifestations were not shown at any of the VA examinations set forth above or any other clinical evidence of record.  The Board acknowledges that the Veteran claimed in a September 2002 statement that he had frequent episodes of dislocation.  However, the April 2001, March 2009, September 2013, and May 2014 VA examiners specifically found that there was no evidence of recurrent dislocation.  The Board also notes that the Veteran claimed at his May 2014 examination that he could not lift his arm above chest level.  However, range of motion testing at the May 2014 examination revealed left shoulder flexion to 170 degrees, with objective evidence of painful motion beginning at 165 degrees, and abduction to 145 degrees, with objective evidence of painful motion beginning at 145 degrees.  The Board finds that the medical evidence, as prepared by skilled examiners, is more probative and credible than the lay evidence.

In reaching such determinations, the Board has considered, in light of DeLuca, supra, and Mitchell, supra, whether the Veteran meets the criteria for a rating in excess of 10 percent based on limitation of shoulder motion due to additional symptoms including pain, weakened movement, excess fatigability, lack of endurance, or incoordination; however, the evidence fails to show that such symptoms result in functional loss of left shoulder motion reaching a level that would warrant a rating in excess of 10 percent.  In this regard, the Board has specifically considered additional loss of range of motion identified by the September 2013 and May 2014 examiners.  However, such additional loss does not limit the Veteran's range of motion to shoulder level.  Therefore, the Board finds that he is not entitled to a higher rating for limitation of arm motion, even in consideration of pain, weakened movement, excess fatigability, lack of endurance, or incoordination.  See DeLuca, supra; Mitchell, supra.

Other considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities, to include the frequency, duration, and severity of his symptoms and the resulting functional impact, and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disabilities on appeal.

The Board has also contemplated whether these matters should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities of left foot plantar fasciitis, residuals of a shell fragment wound of the right leg, and left shoulder bicipital tendinitis with the established criteria found in the rating schedule.  The Board finds that such disabilities are fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms, which includes his limitation of motion and pain, to include functional loss due to additional symptomatology, and the resulting impact on his physical activities, to include difficulty standing, sitting, walking, and lifting, and performing activities of daily living.  See DeLuca, supra; Mitchell, supra.  There are no additional symptoms of the Veteran's disabilities to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities on appeal.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for left foot plantar fasciitis, a rating in excess of 10 percent for residuals of a shell fragment wound of the right leg, and a rating in excess of 10 percent for left shoulder bicipital tendinitis.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial 20 percent rating for left foot plantar fasciitis, for the appeal period prior to March 4, 2009, is granted

An initial rating in excess of 20 percent for left foot plantar fasciitis is denied.

An initial rating in excess of 10 percent for residuals of a shell fragment wound of the right leg is denied.

An initial 10 percent rating for left shoulder bicipital tendinitis, for the appeal period prior to March 4, 2009, is granted.

An initial rating in excess of 10 percent for left shoulder tendinitis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A § 5103A (West 2014) 38 C F R § 3 159 (2014).

The Veteran is currently assigned a noncompensable disability rating under DC 6502 for septal deviation status post septorhinoplasty and a noncompensable disability rating under DC 6513 for maxillary sinusitis associated with septal deviation status post septorhinoplasty.  He contends that his disability warrants a compensable rating.

Under Diagnostic Code 6502, a 10 percent rating is assigned for traumatic deviation of the nasal septum where there is a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side of the nasal passage.  38 C.F.R. § 4.97, DC 6502.

Schedular ratings for chronic bilateral maxillary sinusitis are provided by application of the General Rating Formula for Sinusitis found at 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The General Formula provides that a non-compensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis or; for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

The Board notes that the Veteran was afforded a VA examination in March 2009.  The examiner noted that there was no history of incapacitating episodes, but there was a history of non-incapacitating episodes involving headache, fever, purulent drainage, and sinus pain.  However, the examiner did not state how frequently the Veteran had non-incapacitating episodes of sinusitis.  The examiner also noted that there were no signs of nasal obstruction, but there was septal deviation due to trauma.  

The Veteran had another examination in May 2014, and the examiner concluded that the Veteran's maxillary sinusitis with septal deviation had resolved.

The Board finds that another VA examination is required to determine the frequency of the Veteran's non-incapacitating episodes, as well as the current severity of the Veteran's sinusitis with septal deviation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, to ensure that all due process met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA and private treatment records.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The Board notes that in October 2014, the Veteran's attorney filed a notice of disagreement with respect to a September 2014 rating decision which granted service connection for degenerative disc disease of the thoracic spine and assigned an initial rating of 0 percent effective September 1, 2001, a rating of 10 percent from March 4, 2009, and a 20 percent rating from May 15, 2014.  The rating decision also granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating, effective May 15, 2014, and service connection for residual painful scar status post shrapnel wound to the right lower extremity and assigned a 10 percent rating, effective May 15, 2014.  However, the AOJ has not yet issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Finally, the Board notes that the record raises the issue of unemployability due to service-connected disabilities.  See Rice, supra.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the remanded claims.  Therefore, remand of the TDIU claim is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case addressing the issues of entitlement to higher initial ratings for degenerative disc disease of the thoracic spine, entitlement to an earlier effective date for the award of service connection for degenerative disc disease of the thoracic spine, entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, entitlement to an earlier effective date for the award of service connection for radiculopathy of the right lower extremity, entitlement to an initial rating in excess of 10 percent of residual painful scar status post shrapnel wound of the right lower extremity, and entitlement to an earlier effective date for the award of service connection for residual painful scar status post shrapnel wound of the right lower extremity.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include private medical records.

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his maxillary sinusitis with septal deviation, status post septorhinoplasty.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

After examining the Veteran, the examiner should indicate whether the Veteran has current diagnoses of sinusitis and septal deviation.  The examiner should report all symptoms of any diagnosed sinusitis and septal deviation disorders.

With regard to sinusitis, the examiner should indicate the number of incapacitating episodes requiring prolonged (lasting four to six weeks) antibiotic treatment, as well as the number of non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, each year since September 2001.

With regard to a septal deviation, the examiner should indicate whether the Veteran has 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side due to a nasal septum deviation. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If, after the development discussed above is completed and the evidence shows that the Veteran's service-connected disabilities render him unemployable, but he still does meet the schedular criteria for TDIU, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b) is appropriate.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


